Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.
2.	Acknowledgment is made of the amendment filed on 2/2/2022. Claim 1 has been amended.
Claims 1-18 are pending.

Allowable Subject Matter
3.	Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…a first conductive layer, at least one insulating layer on the first conductive layer, and a second conductive layer on a side of the at least one insulating layer opposite from the first conductive layer; wherein the second conductive layer is connected to the first conductive layer through a plurality of via holes in the at least one insulating layer, and at least two of the plurality of via holes have different contact areas with the first conductive layer; the plurality of via holes comprise at least one set of adjacent via holes, the set of adjacent via holes comprising two adjacent via holes, and at least one of the two adjacent via holes is provided with a recess at a position facing the other one of the two adjacent via holes; the two adjacent via holes do not overlap with each other; at least one of the two adjacent via holes comprises a first via hole and a second via hole, the first via hole has a first center, the second via hole has a second center at a different position from the first center, and the first via hole and the second via hole forms a same through hole.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2-18 are also allowed due to their virtue of dependency.
Liu et al. US 2018/0175065, Yun US 2003/0202133 and Li et al. US 2019/0165000 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871


















==